                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,           )   Criminal No. 19-112 (MJD/BRT)
                                    )
                       Plaintiff,   )   ORDER FOR EXTENSION OF TIME
      v.                            )   TO FILE POSITION PLEADINGS
                                    )
JERRY LEAVALE HICKS,                )
                                    )
                   Defendant.       )



Benjamin Bejar, Assistant United States Attorney, 300 South Fourth Street, Room
600, Minneapolis, MN 55415, counsel for Plaintiff.

Douglas Olson, Assistant Federal Defender, 300 South Fourth Street, Room 107,
Minneapolis, MN 55415, counsel for Defendant.



      The Defendant's Motion for Extension of Time is GRANTED.

      IT IS HEREBY ORDERED that:

      Position Papers shall be due by March 25, 2020.

Dated: March 9, 2020
                                              /s Michael J. Davis
                                              Michael J. Davis
                                              United States District Court
